UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1139


KENRICK HAMILTON, a/k/a Brian M.,

                    Plaintiff - Appellant,

             v.

MICHAEL GACHES, Office of Chief Counsel-TSA; CIVIL RIGHTS DIVISION,
Office of Civil Rights and Liberties/TSA; ACTING SECRETARY CHAD WOLF,
U.S. Department of Homeland Security; ATTORNEY GENERAL OF THE
UNITED STATES, Main Justice Building; UNITED STATES ATTORNEY FOR
THE EASTERN DISTRICT OF VIRGINIA,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:19-cv-01235-AJT-IDD)


Submitted: April 14, 2020                                         Decided: April 17, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenrick Hamilton, Appellant Pro Se. Matthew James Mezger, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenrick Hamilton appeals the district court’s order dismissing for lack of subject

matter jurisdiction his employment discrimination action against his former employer, the

Transportation Security Administration, filed pursuant to Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2018). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Hamilton v. Gaches, No. 1:19-cv-01235-AJT-IDD (E.D. Va. Jan. 30, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2